Citation Nr: 0733421	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-36 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed unspecified 
blood disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO.  

The veteran also expressed initial disagreement with the RO 
decision concerning the issues of service connection for 
claimed lumbar and cervical spine disorders, unspecified 
right upper extremity disorder, degenerative joint disease of 
the left and right lower extremity, anxiety disorder, carpal 
tunnel disorder of the right and left, and left elbow 
neuropathy in his May 2005 Notice of Disagreement (NOD). 

However, in his November 2006 Substantive Appeal, the veteran 
indicated that he only wished to pursue his appeal concerning 
the issue of service connection for a claimed unspecified 
blood disorder.  



FINDING OF FACT

The veteran currently is not shown to have a condition 
manifested by a blood disorder or abnormality that is due to 
any event or incident of his period of active military 
service.  




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by a 
blood disorder due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran. There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, there is no medical evidence 
indicating current disability, let alone medical evidence 
linking the veteran's claimed disorder to service, and there 
exists no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  

A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
May 2005 rating decision.  Moreover, as indicated, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the November 2006 
Statement of the Case, the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's entire claims file and 
finds no competent evidence either during service or 
thereafter, showing complaints, findings or treatment for an 
acquired primary blood disorder or other condition manifested 
by a blood abnormality.  

The veteran has asserted, in his November 2006 Substantive 
Appeal and March 2007 Board hearing that he suffers from a 
blood disorder.  However, he has presented no medical 
evidence to show current disability related thereto, despite 
the fact that he was notified of the requirement of such 
evidence in the November 2004 "duty to assist" letter.  

During his March 2007 Board hearing, the veteran indicated 
that, outstanding treatment records from private facilities 
might exist concerning the claimed blood disorder.  However, 
the transcript indicates that the veteran could not 
accurately recall when he received such treatment.  Further, 
the veteran's testimony concerned treatment that he received 
for other disorders.  

It is pertinent to note that, in a rating decision in 
November 1972, the RO granted service connection and assigned 
a noncompensable rating for infectious mononucleosis without 
residuals.  

As such, the Board finds that a further search for 
documentation referable to the claimed treatment for a blood 
disorder would be unavailing.  Generally, such searches have 
been precluded by the Court.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (the duty to assist is not a license for 
a fishing expedition to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with a search for documents, this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.)  

In this regard, the Court has stated that the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  The VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

In the absence of current disability, the preponderance of 
the evidence is against the veteran's claim of service 
connection.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for an unspecified blood disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


